

Exhibit 10.13








December 19, 2011






Darren Lee
688 East Canterbury Lane
Alpine, UT 84004




Dear Darren:


As you know, Proofpoint, Inc. ("Proofpoint" or the "Company") is in negotiations
to acquire your current employer, NextPage, Inc. (''NextPage"). Subject to and
conditioned upon the closing of Proofpoint's acquisition of NextPage (the
"Acquisition"), Proofpoint would like to offer you employment with Proofpoint on
the following terms and conditions. This letter shall serve to confirm the terms
of your employment with the Company.


1. Title & Employment Commencement. Your title will be Vice President of
Governance and Archiving. Your employment with Proofpoint shall commence on the
business day immediately following the close of the Acquisition as defined in
the written Acquisition agreement between Proofpoint and NextPage, subject to
the terms and conditions herein, including your successful clearance of a
background check discussed below.


2. Duties. You will report to me and I will assign and direct your job duties
and responsibilities. You will work from our offices located in Draper, Utah. Of
course, the Company may change your position, duties, and work location from
time to time as it deems necessary.


3. Compensation.


a.
Salary. You will be paid a monthly salary of $18,750.00 less payroll deductions
and all required withholdings. You will be paid semi-monthly on the Company's
regular payroll dates.



b.
Management Bonus. You will be eligible to receive a bonus targeted at 30% of
your annual base salary with upside potential based upon individual and/or
company over­ performance. The bonus will be subject to the terms and conditions
of the Proofpoint Bonus Plan Document. The Company reserves the right to change,
amend or cancel this program at any time.



c.
Stock Option Plan. Upon the commencement of your employment and subject to Board
approval, the Company will grant you an option to purchase 350,000 shares of the
Company's Common Stock (the "Option") at an exercise price equal to the fair
market value on the date of grant. The Option shall be subject to the vesting
restrictions and all other terms of the Proofpoint's 2002 Stock Option Plan and
your Stock Option Agreement.



d.
Signing Bonus. The Company agrees to pay to you a one-time upfront signing bonus
in the amount of $50,000.00 less all applicable taxes and withholdings within 30
days of your employment start date ("Signing Bonus"). In the event you
voluntarily terminate your employment within one year of your employment start
date, you agree that you will re-pay the Signing Bonus back to the Company and
you authorize the Company to deduct the Signing Bonus from any final paycheck,
accrued vacation, or commissions owed at the time of separation, in accordance
with applicable law. Should more of the Signing Bonus remain owing, you agree in
such circumstance to pay the Company outright within 30 days of your last day of
employment.



e.
Benefits. You will be eligible for the standard Company benefits for an employee
in your position health insurance, dental insurance, vacation, sick leave,
holidays, 401k, etc. in accordance with the terms of the applicable benefit
plans.



3. Company Policies. As a Company employee, you will be expected to abide by
Company rules and policies, and execute and abide by the Company's Proprietary
Information and Inventions Agreement, a copy of which is attached hereto as
Exhibit A for your execution.


4. Former Employers. In your work for the Company you will be expected not to
use or disclose any confidential information, including trade secrets, of any
former employer or other person to whom you have an obligation of
confidentiality. Rather, you will be expected to use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry or otherwise legally in
the public domain, or which is otherwise provided or developed by the Company.
During our discussions about your proposed job duties, you assured us that you
would be able to perform those duties within the guidelines just described. You
also agree that you will not bring onto Company premises any confidential
information or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.


5. Exposure to Explicit Electronic Content. Because of the type of business
Proofpoint conducts, during the course of your employment and as a bona fide
occupational qualification of your employment you may be periodically exposed to
electronic content that displays sexually explicit literary material and/or
electronically conveyed images. By accepting employment with Proofpoint it is
with the full understanding that your exposure to the content described above
will not interfere with the performance of your job duties, will not cause you
to consider the workplace intolerable or hostile, and will not cause you to
believe that you are subject to sexual harassment in the workplace.


6. Alternative Dispute Resolution. To ensure the rapid and economical resolution
of disputes that may arise in connection with your employment with the Company
you must agree to submit such disputes to arbitration. Accordingly, please sign
the Arbitration Agreement attached as Exhibit B and return it to me.


7. Conflicts. As an exempt employee, you are expected to work the number of
hours required to get the job done. However, you are generally expected to be
present during normal business hours of the Company, which will be established
by the Company and may be changed as needed to meet the needs of the business.
You agree that during your employment with Proofpoint, you will not engage in
any other employment, occupation, consulting or other business activity directly
related to the business in which Proofpoint is now involved or becomes involved
during the term of your employment, nor will you engage in any other activities
that conflict with your obligations to Proofpoint.


8. Employment Status. The Company is an "at-will" employer. This means that you
may terminate your employment with the Company at any time and for any reason
whatsoever simply by notifying Proofpoint. Likewise, the Company may terminate
your employment at any time, for any reason, with or without cause or advance
notice.


9. Miscellaneous. This letter, together with your Proprietary Information and
Inventions Agreement and the Arbitration Agreement form the complete and
exclusive statement of your employment agreement with Proofpoint. It supersedes
any other agreements or promises made to you by anyone, whether oral or written,
and it can only be modified in a written agreement signed by an Officer or the
Vice President of Human Resources of the Company.


As required by law, this offer is subject to satisfactory proof of your right to
work in the United States, your successful clearance of a routine background
check (including executing the consent forms to perform those checks which are
included with this letter attached hereto as Exhibit C), and signing the
enclosed Proprietary Information and Arbitration Agreements. Please sign and
date this letter, both of its exhibits, and the background check consent forms
and return them to me by end of business Wednesday, December 21, 2011, if you
wish to accept employment with Proofpoint under the terms described above. A
duplicate original of this letter in included for your records.


We look forward to working with you to make Proofpoint a success. If there are
any aspects of our offer, which you would like, clarified, please let me know.






Best regards,




/s/ Gary Steele




Gary Steele
Chief Executive Officer


Understood & Agreed:




/s/ Darren Lee




Darren Lee






